GATES, J.
This is an appeal from an order of the circuit court of Edmunds county, dated April 13, 1892, vacating and setting aside a decree of mortgage foreclosure. The order was granted on motion of a portion of the defendants. No- abstract or briefs were filed. On -December 31, 1892, a stipulation was filed in this court, signed by the attorneys for appellant and by the attorneys for the defendants, on whose motion the order was made consenting that the order of the circuit court of April 13, 1892, may be reversed and set aside.
An examination of the record discloses no- reason why judgment should not be entered in conformity with such stipulation. It is therefore ordered that the said order of the circuit court be reversed and set aside, and that no costs be taxed by or against either party.
SMITH and McCOY, JJ., not sitting.